IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


RICHARD ALLEN PREPARATORY         : No. 561 EAL 2015
CHARTER SCHOOL,                   :
                                  :
               Respondent         : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
SCHOOL DISTRICT OF PHILADELPHIA   :
AND SCHOOL REFORM COMMISSION,     :
                                  :
               Petitioners        :

RICHARD ALLEN PREPARATORY         : No. 562 EAL 2015
CHARTER SCHOOL,                   :
                                  :
               Respondent         : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
SCHOOL DISTRICT OF PHILADELPHIA   :
AND SCHOOL REFORM COMMISSION,     :
                                  :
               Petitioners        :

WALTER D. PALMER LEADERSHIP       : No. 563 EAL 2015
LEARNING PARTNERS CHARTER         :
SCHOOL,                           :
                                  : Petition for Allowance of Appeal from
               Respondent         : the Order of the Commonwealth Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
SCHOOL DISTRICT OF PHILADELPHIA   :
AND SCHOOL REFORM COMMISSION,     :
                                  :
               Petitioners        :
DELAWARE VALLEY CHARTER HIGH           : No. 564 EAL 2015
SCHOOL,                                :
                                       :
                 Respondent            : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
SCHOOL DISTRICT OF PHILADELPHIA        :
AND SCHOOL REFORM COMMISSION,          :
                                       :
                 Petitioners           :

DELAWARE VALLEY CHARTER HIGH           : No. 565 EAL 2015
SCHOOL,                                :
                                       :
                 Respondent            : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
SCHOOL DISTRICT OF PHILADELPHIA        :
AND SCHOOL REFORM COMMISSION,          :
                                       :
                 Petitioners           :

FOLK ARTS-CULTURAL TREASURES           : No. 566 EAL 2015
CHARTER SCHOOL,                        :
                                       :
                 Respondent            : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
SCHOOL DISTRICT OF PHILADELPHIA        :
AND SCHOOL REFORM COMMISSION,          :
                                       :
                 Petitioners           :

WAKISHA CHARTER SCHOOL,                : No. 567 EAL 2015
                                       :
                 Respondent            :

[561 EAL 2015, 562 EAL 2015, 563 EAL 2015, 564 EAL 2015, 565 EAL 2015, 566 EAL
                    2015, 567 EAL 2015 and 568 EAL 2015] - 2
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
            v.                              :
                                            :
                                            :
SCHOOL DISTRICT OF PHILADELPHIA             :
AND SCHOOL REFORM COMMISSION,               :
                                            :
                   Petitioners              :

WAKISHA CHARTER SCHOOL,                     : No. 568 EAL 2015
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
            v.                              :
                                            :
                                            :
SCHOOL DISTRICT OF PHILADELPHIA             :
AND SCHOOL REFORM COMMISSION,               :
                                            :
                   Petitioners              :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.




[561 EAL 2015, 562 EAL 2015, 563 EAL 2015, 564 EAL 2015, 565 EAL 2015, 566 EAL
                    2015, 567 EAL 2015 and 568 EAL 2015] - 3